Matter of Monte v Deputy Director Vincent Miccoli (2016 NY Slip Op 05088)





Matter of Monte v Deputy Director Vincent Miccoli


2016 NY Slip Op 05088


Decided on June 28, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



memad1Matter of Monte v Deputy Director Vincent Miccoli2016ny050881597 1021/14 -2595This opinion is uncorrected and subject to revision before publication in the printed Official Reports.Decided on June 28, 2016Sweeny, J.P., Acosta, Feinman, Kapnick, Webber, JJ.1597 1021/14 -2595[*1]In re Frank Monte, Petitioner,Deputy Director Vincent Miccoli, et al., Respondents.Frank Monte, petitioner pro se.Cyrus R. Vance, Jr., District Attorney, New York (Grace 
The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
ENTERED: JUNE 28, 2016
DEPUTY CLERK